EXHIBIT 10.4

OCCIDENTAL PETROLEUM CORPORATION

2005 LONG-TERM INCENTIVE PLAN

OCCIDENTAL OIL AND GAS CORPORATION

RETURN ON ASSETS INCENTIVE AWARD AGREEMENT

(Cash-based, Cash-settled Award)

 

GRANTEE:

[Name]

 

 

DATE OF GRANT:

 

 

 

TARGET INCENTIVE AMOUNT:

$_____________

 

 

 

 

PERFORMANCE PERIOD:

January 1, 2010 through December 31, 2013

 

 

THIS AGREEMENT is made as of the Date of Grant between OCCIDENTAL PETROLEUM
CORPORATION, a Delaware corporation (“Occidental” and, with its subsidiaries,
the “Company”), and Grantee.

 

1.  GRANT OF RETURN ON ASSETS INCENTIVE AWARD. In accordance with this Agreement
and the Occidental Petroleum Corporation 2005 Long-Term Incentive Plan, as the
same may be amended from time to time (the “Plan”), Occidental grants to the
Grantee as of the Date of Grant, the right to receive in cash up to 200% of the
Target Incentive Amount.

 

2.  RESTRICTIONS ON TRANSFER. Neither this Agreement nor any right to receive
cash pursuant to this Agreement may be transferred or assigned by the Grantee
other than (i) to a beneficiary designated on a form approved by the Company (if
enforceable under local law), by will or, if the Grantee dies without
designating a beneficiary of a valid will, by the laws of descent and
distribution, or (ii) pursuant to a domestic relations order, if applicable, (if
approved or ratified by the Committee).

 

3.  PERFORMANCE GOAL. The Performance Goal for the Performance Period is based
on the attainment of at least a minimum Return on Assets, as set forth on
Exhibit 1. Return on Assets for the purposes of Exhibit 1 shall be the
percentage obtained by dividing (i) the sum of after-tax earnings for the Oil
and Gas Segment for each year in the Performance Period, as reported in the
preliminary year-end financial statements of the Company, by (ii) the sum of the
Oil and Gas Assets as of December 31st for each year in the Performance Period.
For the purpose of the foregoing sentence, “Assets” will reflect all
acquisitions, divestures and write downs during the Performance Period unless
the Chief Financial Officer of Occidental recommends exclusion and the Committee
agrees.

 

4.  VESTING AND FORFEITURE OF RETURN ON ASSETS INCENTIVE AWARD. (a) If the
Grantee fails to accept this award prior to the next record date for the payment
of dividends on Occidental Common Stock subsequent to the Date of Grant, then,
notwithstanding any other provision of this award, the Grantee shall forfeit all
rights under this award and this award will become null and void. For purposes
of this section, acceptance of the award shall occur on the date the Company
receives a copy of this Agreement signed by the Grantee.

 

(b) The Grantee must remain in the continuous employ of the Company through the
last day of the Performance Period to receive payment of this award. The
continuous employment of the Grantee will not be deemed to have been interrupted
by reason of the transfer of the



Grantee’s employment among the Company and its affiliates or an approved leave
of absence. However, if, prior to the end of the Performance Period, the Grantee
dies, becomes permanently disabled while in the employ of the Company and
terminates employment as a result thereof, retires with the consent of the
Company, or terminates employment for the convenience of the Company (each of
the foregoing, a “Forfeiture Event”), then the Target Incentive Amount upon
which the Grantee's award is based will be reduced on a pro rata basis based
upon the number of days remaining in the Performance Period following the date
of the Forfeiture Event. If the Grantee terminates employment voluntarily or is
terminated for cause before the end of the Performance Period, then this
Agreement will terminate automatically on the date of the Grantee’s termination
and the Grantee shall forfeit the right to receive any cash hereunder.

 

(c) The Grantee's right to receive payment in cash of this award in an amount
not to exceed 200% of the Target Incentive Amount will be based on, and become
nonforfeitable upon the Committee’s certification of, the attainment of the
Performance Goal.

 

(d) For the purposes of Section 4(c), if prior to the end of the Performance
Period, the Grantee transfers his employment among the Company and its
affiliates, the amount of the award attained by the Grantee shall be determined
by assessing the level of achievement of the Performance Goals, if any,
certified by the Committee for each entity which employed the Grantee during the
Performance Period and multiplying the Target Incentive Amount attainable at
such level by a fraction equal to the number of days in the Performance Period
that the Grantee worked for the entity divided by the total number of days in
the Performance Period. If employees of the entity to which the Grantee
transfers did not receive substantially similar Return on Asset Incentive
Awards, then the amount of the award attained by the Grantee shall be determined
as if the Grantee had not transferred but had remained with Grantee’s original
employer.

 

(e) Notwithstanding Section 4(c), if a Change in Control event occurs prior to
the end of the Performance Period, the Grantee's right to receive cash equal to
the Target Incentive Amount (as adjusted for any Forfeiture Event pursuant to
Section 4(b)) will become nonforfeitable.

 

5.  PAYMENT OF AWARDS. Up to and including 200% of the Target Incentive Amount,
as adjusted pursuant to Sections 4 and 6 of this Agreement, will be settled in
cash only. Payment will be made to the Grantee as promptly as practicable after
the Committee’s certification of the attainment of the Performance Goal or the
Change in Control event, as the case may be, which, in the case of payment upon
attainment of the Performance Goal, shall be made no later than the 15th day of
the third month following the end of the first taxable year in which the award
is no longer subject to a substantial risk of forfeiture.

 

6.  ADJUSTMENTS. The Committee may adjust the Performance Goal or other features
of this Grant as permitted by Section 5.2.3 of the Plan.

 

7.  NO EMPLOYMENT CONTRACT. Nothing in this Agreement confers upon the Grantee
any right with respect to continued employment by the Company, nor limits in any
manner the right of the Company to terminate the employment or adjust the
compensation of the Grantee. Unless otherwise agreed in a writing signed by the
Grantee and an authorized representative of the Company, the Grantee’s
employment with the Company is at will and may be terminated at any time by the
Grantee or the Company

 

 

2 of 10



8.  TAXES AND WITHHOLDING. Regardless of any action the Company takes with
respect to any or all income tax (including U.S. federal, state and local tax
and non-U.S. tax), social insurance, payroll tax, payment on account or other
tax-related items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (“Tax-Related Items”), the Grantee acknowledges that
the ultimate liability for all Tax-Related Items is and remains the Grantee’s
responsibility and may exceed the amount actually withheld by the Company. The
Grantee further acknowledges that the Company (i) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this Return on Assets Incentive Award, including the grant or
vesting of the Return on Assets Incentive Award; and (ii) does not commit to and
is under no obligation to structure the terms of the grant or any aspect of the
Return on Assets Incentive Award to reduce or eliminate the Grantee’s liability
for Tax-Related Items or achieve any particular tax result. Further, if the
Grantee has become subject to tax in more than one jurisdiction between the Date
of Grant and the date of any relevant taxable event, the Grantee acknowledges
that the Company may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.

 

Prior to the relevant taxable event, the Grantee shall pay or make adequate
arrangements satisfactory to the Company to satisfy all Tax-Related Items. In
this regard, the Grantee authorizes the Company to withhold all applicable
Tax-Related Items legally payable by the Grantee first from the cash payable
pursuant to this Return on Assets Incentive Award, and if not sufficient, from
the Grantee’s wages or other cash compensation. The Grantee shall pay to the
Company any amount of Tax-Related Items that the Company may be required to
withhold as a result of Grantee’s receipt of this Return on Assets Incentive
Award that cannot be satisfied by the means previously described.

 

9.  COMPLIANCE WITH LAW. The Company will make reasonable efforts to comply with
all applicable federal, state and non-U.S. laws. However, if it is not feasible
for the Company to comply with these laws with respect to the grant or
settlement of these awards, then the awards may be cancelled without any
compensation or additional benefits provided to Grantee as a result of the
cancellation.

 

10.  RELATION TO OTHER BENEFITS. The benefits received by the Grantee under this
Agreement will not be taken into account in determining any benefits to which
the Grantee may be entitled under any profit sharing, retirement or other
benefit or compensation plan maintained by the Company, including the amount of
any life insurance coverage available to any beneficiary of the Grantee under
any life insurance plan covering employees of the Company. Additionally, this
Return on Assets Incentive Award is not part of normal or expected compensation
or salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses or long-service awards. The grant of this Return on Assets Incentive
Award does not create any contractual or other right to receive future grants of
Return on Assets Incentive Awards or benefits in lieu of Return on Assets
Incentive Awards, even if Grantee has a history of receiving Return on Assets
Incentive Awards, or other cash or stock awards.

 

11.  AMENDMENTS. The Plan may be modified, amended, suspended or terminated by
the Board at any time, as provided in the Plan. Any amendment to the Plan will
be deemed to be an amendment to this Agreement to the extent it is applicable to
this Agreement; however, no amendment will adversely affect the rights of the
Grantee under this Agreement without the Grantee's consent.

 

 

3 of 10



12.  SEVERABILITY. If one or more of the provisions of this Agreement is
invalidated for any reason by a court of competent jurisdiction, the invalidated
provisions shall be deemed to be separable from the other provisions of this
Agreement, and the remaining provisions of this Agreement will continue to be
valid and fully enforceable.

 

13.  ENTIRE AGREEMENT; RELATION TO PLAN; INTERPRETATION. Except as specifically
provided in this Section, this Agreement, the Exhibit and the Attachments
incorporated in this Agreement constitute the entire agreement between the
Company and the Grantee with respect to this Return on Assets Incentive Award.
This Agreement is subject to the terms and conditions of the Plan. In the event
of any inconsistent provisions between this Agreement and the Plan, the
provisions of the Plan control. Capitalized terms used in this Agreement without
definition have the meanings assigned to them in the Plan. References to
Sections, Exhibits and Attachments are to Sections of, and Exhibits and
Attachments incorporated in, this Agreement unless otherwise noted.

 

14.  SUCCESSORS AND ASSIGNS. Subject to Sections 2 and 4, the provisions of this
Agreement shall be for the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of the Company.

 

15.  GOVERNING LAW. The laws of the State of Delaware govern the interpretation,
performance, and enforcement of this Agreement.

 

16.  PRIVACY RIGHTS. By accepting this Return on Assets Incentive Award, the
Grantee explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Grantee’s personal data as
described in this Agreement by and among, as applicable, the Company and its
affiliates for the exclusive purpose of implementing, administering and managing
the Grantee’s participation in the Plan. The Grantee understands that the
Company holds, or may receive from any agent designated by the Company, certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of this Return
on Assets Incentive Award or any other entitlement to cash or shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the Grantee’s
favor, for the purpose of implementing, administering and managing the Plan,
including complying with applicable tax and securities laws (“Data”). Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan. These recipients may be located in
the Grantee’s country or elsewhere, and may have different data privacy laws and
protections than the Grantee’s country. By accepting this Agreement, the Grantee
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes described above. The Grantee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting the
Committee in writing. Refusing or withdrawing consent may affect the Grantee’s
ability to participate in the Plan.

 

17.  ELECTRONIC DELIVERY AND ACCEPTANCE. The Company may, in its sole
discretion, decide to deliver any documents related to this Return on Assets
Incentive Award granted under the Plan or future awards that may be granted
under the Plan (if any) by electronic means or to request the Grantee’s consent
to participate in the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery and, if requested, to

 

 

4 of 10



participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

 

18.  GRANTEE'S REPRESENTATIONS AND RELEASES. By accepting this Return on Assets
Incentive Award, the Grantee acknowledges that the Grantee has read this
Agreement and understands that (i) the grant of this Return on Assets Incentive
Award is made voluntarily by Occidental in its discretion with no liability on
the part of any of its direct or indirect subsidiaries and that, if the Grantee
is not an employee of Occidental, the Grantee is not, and will not be
considered, an employee of Occidental but the Grantee is a third party (employee
of a subsidiary) to whom this Return on Assets Incentive Award is granted; (ii)
all decisions with respect to future awards, if any, will be at the sole
discretion of Occidental; (iii) the Grantee’s participation in the Plan is
voluntary; (iv) this Return on Assets Incentive Award is an extraordinary item
that does not constitute a regular and recurring item of base compensation; (v)
the future amount of any cash payment pursuant to this Return on Assets
Incentive Award cannot be predicted and Occidental does not assume liability in
the event this Return on Assets Incentive Award has no value in the future; (vi)
subject to the terms of any tax equalization agreement between the Grantee and
the entity employing the Grantee, the Grantee will be solely responsible for the
payment or nonpayment of taxes imposed or threatened to be imposed by any
authority of any jurisdiction; and (vii) Occidental is not providing any tax,
legal or financial advice with respect to this Return on Assets Incentive Award
or the Grantee’s participation in the Plan.

 

In consideration of the grant of this Return on Assets Incentive Award, no claim
or entitlement to compensation or damages shall arise from termination of this
Return on Assets Incentive Award or diminution in value of this Return on Assets
Incentive Award resulting from termination of the Grantee’s employment by the
Company (for any reason whatsoever) and, to the extent permitted by law, the
Grantee irrevocably releases the Company from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting this Agreement, the Grantee
shall be deemed irrevocably to have waived his or her entitlement to pursue such
claim.

 

By accepting this Return on Assets Incentive Award, the Grantee agrees, to the
extent not contrary to applicable law, to the General Terms of Employment set
out on Attachment 1 and the Arbitration Provisions set out on Attachment 2,
which, in each case, are incorporated in this Agreement by reference.

 

19.  IMPOSITION OF OTHER REQUIREMENTS. Occidental reserves the right to impose
other requirements on the Grantee’s participation in the Plan and on the Return
on Assets Incentive Award, to the extent Occidental determines it is necessary
or advisable in order to comply with local law or facilitate the administration
of the Plan, and to require the Grantee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 

20.  COMPLIANCE WITH SECTION 409A OF THE CODE. Notwithstanding anything to the
contrary contained in this Agreement, to the extent that the Board determines
that the Plan or this award is subject to Section 409A of the U.S. Internal
Revenue Code (the “Code”) and fails to comply with the requirements of Section
409A of the Code, the Board reserves the right (without any obligation to do so)
to amend or terminate the Plan and/or amend, restructure, terminate or replace
this award in order to cause this award to either not be subject to Section 409A
of the Code or to comply with the applicable provisions of such section.

 

 

5 of 10



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate.

 

 

OCCIDENTAL PETROLEUM CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

The undersigned Grantee hereby accepts this Return on Assets Incentive Award,
subject to the terms and conditions of the Plan and the terms and conditions set
forth in this Agreement.

 

 

 

 

 

 

 

 

 

 

Grantee

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

6 of 10



EXHIBIT 1

2005 Long-Term Incentive Plan

 

2009 Occidental Oil and Gas Corporation Return on Assets Incentive Award

 

(Payment Percentage of Target Incentive Amount of Return on Assets Incentive
Award

that becomes Nonforfeitable

Based on Return on Assets for the Four-Year Period Ending December 31, 2013)

 

End of Period Return on Assets

Payment Percentage*

 

 

18% or more

200%

 

 

14%

100%

 

 

10% or less

0%

 

 

*  Payment Percentages for Return on Assets for other values between 10% and 14%
and between 14% and 18% will be interpolated in the Committee’s discretion.

 

 

7 of 10



Attachment 1

 

General Terms of Employment

 

 

 

A.  Except as otherwise required by law or legal process, the Grantee will not
publish or divulge to any person, firm, corporation or institution and will not
use to the detriment of Occidental, or any of its subsidiaries or other
affiliates, or any of their respective officers, directors, employees or
stockholders (collectively, “Occidental Parties”), at any time during or after
the Grantee’s employment by the Company, any trade secrets or confidential
information of any of them (whether generated by them or as a result of any of
their business relationships), including such information as described in
Occidental’s Code of Business Conduct and other corporate policies, without
first obtaining the written permission of an officer of the Company.

 

B.  At the time of leaving employment with the Company, the Grantee will deliver
to the Company, and not keep or deliver to anyone else, any and all credit
cards, drawings, blueprints, specifications, devices, notes, notebooks,
memoranda, reports, studies, correspondence and other documents, and, in
general, any and all materials relating to the Occidental Parties (whether
generated by them or as a result of their business relationships), including any
copies (whether in paper or electronic form), that the Grantee has in the
Grantee’s possession or control.

 

C.  The Grantee will, during the Grantee’s employment by the Company, comply
with the provisions of Occidental’s Code of Business Conduct.

 

D.  Except as otherwise required by the Grantee’s job or permitted by law, the
Grantee will not make statements about any Occidental Parties (1) to the press,
electronic media, to any part of the investment community, to the public, or to
any person connected with, employed by or having a relationship with any of them
without permission of an officer of the Company or (2) that are derogatory,
defamatory or negative. Nothing herein, however, shall prevent Grantee from
making a good faith report or complaint to appropriate governmental authorities.
To the fullest extent permitted by law, Grantee will not interfere with or
disrupt any of the Company’s operations or otherwise take actions intended
directly to harm any of the Occidental Parties.

 

E.  All inventions, developments, designs, improvements, discoveries and ideas
that the Grantee makes or conceives in the course of employment by the Company,
whether or not during regular working hours, relating to any design, article of
manufacture, machine, apparatus, process, method, composition of matter, product
or any improvement or component thereof, that are manufactured, sold, leased,
used or under development by, or pertain to the present or possible future
business of the Company shall be a work-for-hire and become and remain the
property of Occidental, its successors and assigns.

 

The provisions of this Section do not apply to an invention that qualifies fully
under the provisions of Section 2870 of the California Labor Code, which
provides in substance that provisions in an employment agreement providing that
an employee shall assign or offer to assign rights in an invention to his or her
employer do not apply to an invention for which no equipment, supplies,
facilities, or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, except for those inventions that
either (a) relate, at the time of conception or reduction to practice of the
invention, (1) to the business of the employer or (2) to the employer’s actual
or demonstrably anticipated research or development, or (b) result from any work
performed by the employee for the employer.

 

 

8 of 10



F.  The foregoing General Terms of Employment are not intended to be an
exclusive list of the employment terms and conditions that apply to the Grantee.
The Company, in its sole discretion, may at any time amend or supplement the
foregoing terms. The Grantee’s breach of the foregoing General Terms of
Employment will entitle the Company to take appropriate disciplinary action,
including, without limitation, reduction of the Return on Assets Incentive Award
granted pursuant to this Agreement and termination of employment.

 

 

9 of 10



Attachment 2

 

Arbitration Provisions

 

 

 

Any dispute arising out of or in any way related to the Grantee’s employment
with any of the Occidental Parties, or the termination of that employment, will
be decided exclusively by final and binding arbitration pursuant to any
procedures required by applicable law. To the extent not inconsistent with
applicable law, any arbitration will be submitted to American Arbitration
Association (“AAA”) and subject to AAA Employment Arbitration Rules and
Mediation Procedures in effect at the time of filing of the demand for
arbitration. Only the following claims are excluded from this Agreement: (1)
claims for workers’ compensation, unemployment compensation, or state disability
benefits, and claims based upon any pension or welfare benefit plan the terms of
which contain an arbitration or other non-judicial dispute resolution procedure,
(2) to the extent permitted by applicable law, claims for provisional remedies
to maintain the status quo pending the outcome of arbitration, (3) claims based
on employee compensation award agreements and incentive plans and (4) claims
which are not permitted by applicable law to be subject to a binding pre-dispute
arbitration agreement.

 

Any controversy regarding whether a particular dispute is subject to arbitration
under this Section shall be decided by the arbitrator.

 

To the extent required under applicable law, the Grantee’s responsibility for
payment of the neutral arbitrator’s fees and expenses shall be limited to an
amount equal to the filing fee that would be required for a state trial court
action and the Company shall pay all remaining fees and expenses of the
arbitrator. Unless otherwise required under applicable law, the parties shall
each pay their pro rata share of the neutral arbitrator's expenses and fees. Any
controversy regarding the payment of fees and expenses under this arbitration
provision shall be decided by the arbitrator.

 

The arbitrator may award any form of remedy or relief (including injunctive
relief) that would otherwise be available in court. Any award pursuant to said
arbitration shall be accompanied by a written opinion of the arbitrator setting
forth the reason for the award. The award rendered by the arbitrator shall be
conclusive and binding upon the parties hereto, and judgment upon the award may
be entered, and enforcement may be sought in, any court of competent
jurisdiction. To the extent not inconsistent with applicable laws, the
arbitrator will have the authority to hear and grant motions.

 

 

10 of 10